Case: 19-50965      Document: 00515452541         Page: 1    Date Filed: 06/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50965                            June 15, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

EMMANUEL JAMES HARRIS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CR-83-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Emmanuel James Harris pleaded guilty to being a felon in possession of
a firearm and was sentenced to 120 months in prison. He now appeals the
procedural reasonableness of his within-Guidelines sentence. Because Harris
did not object in the district court, we review the procedural reasonableness of
his sentence for plain error. See United States v. Mondragon-Santiago, 564
F.3d 357, 361 (5th Cir. 2009). Under plain-error review, Harris must show a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50965     Document: 00515452541      Page: 2    Date Filed: 06/15/2020


                                  No. 19-50965

clear or obvious error that affects his substantial rights. See United States v.
Trejo, 610 F.3d 308, 319 (5th Cir. 2010). If he succeeds, we may correct the
error only if allowing the error to stand would “seriously affect the fairness,
integrity, or public reputation of judicial proceedings.” Puckett v. United States,
556 U.S. 129, 135 (2009) (cleaned up).
      First, Harris argues the district court plainly erred by failing to consider
the sentencing factors in 18 U.S.C. § 3553(a). Where, as here, a sentence falls
within the applicable Guidelines range, we infer that the district court “has
considered all the factors for a fair sentence set forth in the Guidelines.” See
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). In light of this
inference, Harris’s conclusory assertion that the district court did not consider
the § 3553(a) factors is insufficient to show plain error.
      Harris next argues the district court plainly erred by failing to provide
any reason for its sentencing decision. “While a district court errs by failing to
explain a sentence, the effect of that error on our review for reasonableness is
diminished when the sentence is within the Guidelines range.” Mondragon-
Santiago, 564 F.3d at 365. Although failing to provide any explanation for a
sentence is clear or obvious error, Harris has not even argued that the error
affected his substantial rights. See id. at 362-64. As a result, Harris has not
shown the district court committed reversible plain error. See id. at 365
(holding there is no reversible plain error when a defendant fails to show that
an explanation would have changed his sentence).
      AFFIRMED.




                                         2